          Case 2:02-cr-00019-NBF Document 347 Filed 09/10/19 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            )
                                                    )
                vs.                                 )        Criminal No. 02-19
                                                    )
SCOTT TYREE,                                        )
                                                    )
                                  Defendant.        )


                          HEARING ON Telephone Conference of Counsel

                               Before Senior Judge Nora Barry Fischer

Tina O. Miller, AUSA                                 R. Damien Schorr, Esq.
                  Appear for USA                           Appear for Defendant

Probation: Michael Howard

Hearing begun         9/10/9 at 1:30 p.m.           Hearing adjourned to

Hearing concluded 9/10/19 at 1:45 p.m.              Stenographer S. Siatkowski
                                                    Clerk: B. Kravetz


                                             WITNESSES:

        For Govt                               For Defendant

The Court held a telephone conference of counsel at the request of the parties at which time the parties
discussed pertinent discovery and legal issues to be addressed at the upcoming supervised release violation
hearing which is presently scheduled for Wednesday, October 2, 2019 at 9:00 a.m. The Court ordered that
the parties file a status report by September 13, 2019 advising as to the status of discovery and whether
there is a need for an expert to review same. As to the dispute concerning the potential statutory maximum
sentence, the Court ordered that Defendant shall file a Brief by September 20, 2019 and the Government
shall file a Response by September 27, 2019. The Probation Office was also directed to investigate
potential jurisdictions willing to supervise the defendant. The transcript of today’s proceeding was not
requested by the parties and it was not ordered at this time.
